Citation Nr: 1035013	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-41 528	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a total disability rating based due to individual 
unemployability based on service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969 
and from April 1971 to December 1975.  The record indicates that 
the Veteran served in Vietnam.  He received the Combat 
Infantryman Badge and was awarded the Army Commendation Medal.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Muskogee, 
Oklahoma.

In June 2009, the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement of 
the case was issued in February 2010 by the VA Appeals Management 
Center (AMC), which continued the denial of the claim.  The case 
is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran is service-connected for: posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; left wrist 
carpal tunnel syndrome, evaluated as 10 percent disabling; right 
wrist carpal tunnel syndrome, evaluated as 10 percent disabling; 
and malaria, evaluated as noncompensably (zero percent) 
disabling. The effective combined disability rating is 60 
percent.

2.  The Veteran does not meet the criteria for TDIU on a 
schedular basis.

3.  The Veteran is not unable to secure and follow substantially 
gainful employment as a result of his service connection 
disabilities. 




CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall concerns

In June 2009, the Board observed that it was unable to make a 
determination as to an extraschedular evaluation.  The Veteran's 
claim was therefore remanded to the Director, Compensation and 
Pension Service for consideration of the Veteran's claim of 
entitlement to TDIU on an extraschedular basis.  Once a decision 
had been rendered, the Veteran's claim was then to be 
readjudicated, if necessary. 

The record reveals that the Compensation and Pension service 
determined that an extraschedular evaluation was not warranted 
for the Veteran's TDIU claim.  The Veteran's claim was then 
readjudicated in the February 2010 SSOC.  Thus, the Board's 
remand instructions have been fully complied with.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in June 2003.  This letter informed the Veteran of what 
evidence was required to substantiate his TDIU claim and of his 
and VA's respective duties for obtaining evidence. An April 2007 
letter informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the Court 
required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran's claims folder includes Oklahoma Department of 
Corrections data which indicates that he has been incarcerated 
since 1995 and is serving a 30 year sentence. The duty to assist 
incarcerated Veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration given 
to their fellow Veterans. See 38 U.S.C.A. § 5107(a) (West 2002); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 
8 Vet. App. 185, 191 (1995).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, service 
personnel records, VA and private treatment records, and 
treatment records from the Oklahoma Department of Corrections.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified evidence as to require 
further VA assistance.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  Accordingly, the Board will 
proceed to a decision.  

Relevant law and regulations 

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).  

A total rating for compensation purposes based on individual 
unemployability which would first become effective while a 
veteran is incarcerated in a Federal, State or local penal 
institution for conviction of a felony, shall not be assigned 
during such period of incarceration.  However, where a rating for 
individual unemployability exists prior to incarceration for a 
felony, and routine review is required, the case will be 
reconsidered to determine if continued eligibility for such 
rating exists.  38 C.F.R. § 3.341(b) (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the Veteran resides." Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991). "Marginal employment shall not be 
considered substantially gainful employment." See 38 C.F.R. § 
4.16(a) (2009).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider." See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the Veteran's actual industrial 
impairment. In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to secure 
and follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances. Thus, the criteria include a 
subjective standard. It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation. See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities. See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more. If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), the case should be submitted for extraschedular 
consideration.  

The Court has held that entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating 
under 38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
It is significant to note, however, that the Court has held that 
the Board is precluded, in the first instance, from addressing 
the issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321, but that once the Board properly refers an 
extraschedular rating issue for review the appellant may continue 
to appeal the extraschedular rating aspect of this claim.  See 
Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Analysis 

The Veteran's current service-connected disabilities are as 
follows: PTSD, evaluated as 50 percent disabling; left wrist 
carpal tunnel syndrome, evaluated as 10 percent disabling; right 
wrist carpal tunnel syndrome, evaluated as 10 percent disabling; 
and malaria, evaluated as noncompensably (zero percent) 
disabling.  The effective combined disability rating is 60 
percent.

In order to meet the TDIU criteria on a schedular basis, one of 
the Veteran's service-connected disabilities must be rated higher 
than 40 percent.  In this case, that portion of the criteria is 
met by the currently assigned 50 percent disability rating 
assigned to the Veteran's PTSD.  However, the combined disability 
rating must be 70 percent.  That portion of the criteria is not 
met; the Veteran's combined disability rating is 60 percent.  
Consideration of TDIU on a schedular basis under 38 C.F.R. 
§ 4.16(a) is not for application in this case.

With respect to the matter of the Veteran's entitlement to TDIU 
on an extraschedular basis under 38 C.F.R. § 4.16(b), in June 
2009 the Board remanded the Veteran's claim to the Compensation 
and Pension Service so the Veteran's claim could be considered on 
an extraschedular basis. 

In a December 2009 report, the Director of the Compensation and 
Pension Service determined that the Veteran was not entitled to 
TDIU on an extraschedular basis.  In making this determination, 
the Director noted the following:

Available medical records indicate that the Veteran, 
62 years old, with a high school education, has been 
incarcerated since 1995, and is serving a 30 year 
sentence.  Prior to his incarceration, he worked as a 
welder.  His service-connected PTSD is shown to be 
moderate and the carpal tunnel syndrome is mild and 
interferes with typing and writing. . . 

The Veteran has severe nonservice-connected 
degenerative disc and joint disease of the lumbar 
spine with radiculopathy and was assigned a 
handicapped prison cell.  On the VA examination of 
February 24, 2009, he was using a wheelchair.  
Following a review of the service medical records and 
the records subsequent to his discharge from service, 
the examiner provided an opinion that it is less 
likely than not that the Veteran's back problems are 
related to his military service.  He also has a 
history of head trauma with memory loss, and numerous 
orthopedic problems. . . 

This service finds that, given the medical evidence, 
the Veteran's severe arthritis of the lumbar spine 
with radiculopathy and his other nonservice-connected 
disabilities would be the main reason of the Veteran's 
inability to be gainfully employed would he not be 
incarcerated.  

The Board notes that the Compensation and Pensions Service's 
discussion of the Veteran's disabilities was based on a review of 
the claims folder and the opinion provided was supported by 
adequate reasons and bases.  As noted above, the report included 
a discussion of the Veteran's service-connected disabilities 
along with his employment history and educational and vocational 
attainment. 

38 C.F.R. § 4.16 (b) states that "rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in paragraph 
(a)."  As discussed in detail above, this has been accomplished.  

The Veteran does not meet the schedular criteria for TDIU.  The 
Board has submitted the Veteran's claim for consideration of TDIU 
on an extraschedular basis.  The Compensation and Pension Service 
determined that an award of TDIU on an extraschedular basis is 
not warranted.  Although it is unclear whether or upon what basis 
the Board can award a TDIU extraschedular rating under 38 C.F.R. 
§ 4.16(b) when the issue was referred to the Director of the 
Compensation and Pension Service and was specifically denied, in 
this case the Board concurs with the finding that a TDIU 
extraschedular rating is not warranted.  

A review of the evidence of record does not demonstrate the 
Veteran is presently, or was prior to his incarceration in 1995, 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  A June 2003 medical 
report from the Oklahoma Department of Corrections noted the 
Veteran "feels detached from others and has been unable to 
sustain relationships or jobs."  It is unclear from this 
statement whether it was the Veteran who felt he was unable to 
sustain relationships or jobs or whether this was a finding of 
the medical professionals who signed the report.  The Board 
finds, however, that it was the specific opinion of these medical 
professionals that the Veteran met the criteria for a diagnosis 
of PTSD and that his PTSD was manifest in the moderate to severe 
range.  The Board finds it significant that his PTSD was 
considered to be less than totally disabling and that his 
service-connected carpal tunnel syndrome disorders are only mild.  
There is no probative evidence in this case demonstrating that 
the Veteran is, in fact, unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities nor that the December 2009 decision by the Director 
of the Compensation and Pension Service is erroneous.  As the 
Veteran is not entitled to TDIU on a schedular or extraschedular 
basis, the appeal must be denied. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


